DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed 1/18/2022; Claims 1, 8-9 and 11-18 are pending.  Claims 2 – 7 and 10 have been cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/171720, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior application ‘720 fails to provide support for the limitation: time stamps in the claims.  Hence, the effective filing of the instant application is on Oct. 10, 2017. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Treglia (US 2012/0245936 A1) in view of Gordon et al. (US 2013/0144610 A1).
Re claims 1, 13, 18:
1. Treglia (US 2012/0245936 A1) teaches a system for presenting substantially simultaneous voice and text to an assisted user (AU) during a voice conversation between the AU and a remote hearing user (HU), the hearing user using an HU communication device to talk to the assisted user (Treglia, Abstract; fig. 1; fig. 7; fig. 10), the system comprising: 
an AU captioned device including a device processor, a device speaker, and a device display (Treglia, fig. 2);
a relay that is remote from the AU captioned device that includes a relay processor (Treglia, fig. 1, 132; [0035], “the audio server is a general purpose computing device running speech-to-text ("STT") software and capable of two way communication”); 
wherein, the device processor is programmed to perform (Treglia, fig. 2) the steps of: 
(i) receiving a voice signal comprising a sequence of voice segments generated by the HU communication device (Treglia, fig. 1; fig. 7 and fig. 10; [0064], “A spoken utterance (i.e., a word or portion of a word) is received at step 408 and stored. A timestamp corresponding to the temporal position in the audio recording corresponding to when the utterance was received is stored”);
(ii) assigning labels time stamps to each of the voice segments (Treglia, fig. 1; fig. 7 and fig. 10; [0064], “A spoken utterance (i.e., a word or portion of a word) is received at step 408 and stored. A timestamp corresponding to the temporal position in the audio recording corresponding to when the utterance was received is stored”); 
(iii) storing the voice segments with the time stamps in a memory (Treglia, [0013], “a computer accessible storage for storing the recording”); 
(iv) transmitting the voice segments to the remote relay (Treglia, fig. 1; fig. 7; fig. 10; [0035], “the audio server is a general purpose computing device running speech-to-text ("STT") software and capable of two way communication”; [0101], “the two recordings are sent to a server 728”); 
(v) receiving text segments and associated time stamps from the relay corresponding to the transmitted voice signal segments (Treglia, fig. 1; fig. 7; fig. 10; [0059], “the first text element on each line of the transcribed text 312 corresponds to the timestamp in margin 304”; [0086], “the note text and the transcribed text are displayed side-by-side with the first word (or letter, sentence, or other element) of the note text having approximately the same timestamp as the first word (or letter, sentence, or other element) of the transcribed text”); 
(vi) using the time stamps to associate the stored voice segments and the text segments received from the relay (Treglia, fig. 1; fig. 7; fig. 10; [0059], “the first text element on each line of the transcribed text 312 corresponds to the timestamp in margin 304”; [0086], “the note text and the transcribed text are displayed side-by-side with the first word (or letter, sentence, or other element) of the note text having approximately the same timestamp as the first word (or letter, sentence, or other element) of the transcribed text”); and 
(v) broadcasting the voice segments via the device speaker; and (viii) presenting each text segment via the device display at a specific time relative to the time the associated voice segment is broadcast via the device speaker (Treglia, [0062], “A playback marker 340 indicates the location in the transcribed text 312 in the transcribed text window 310 for the current playback location in the audio recording”; [0089], “During playback of the audio recording, the method determines if a transcription marker is encountered (i.e., a timestamp corresponding to a transcription element that matches the position in the playback of the recording) at step 614”); 
wherein, the relay processor is programmed to perform (Treglia, fig. 1, 132; fig. 7, 728; fig. 10, 1022) the steps of: 
(i) receiving the HU voice segments from the AU captioned device; (ii) generating the text segments corresponding to each HU voice segment; (iii) assigning a time stamp to each HU voice segment and associated text segment; and (iv) transmitting the time stamped text segments to the AU device (Treglia, fig. 1; fig. 7; fig. 10; [0035], “the audio server is a general purpose computing device running speech-to-text ("STT") software and capable of two way communication”; [0101], “the two recordings are sent to a server 728”; [0059], “the first text element on each line of the transcribed text 312 corresponds to the timestamp in margin 304”; [0086], “the note text and the transcribed text are displayed side-by-side with the first word (or letter, sentence, or other element) of the note text having approximately the same timestamp as the first word (or letter, sentence, or other element) of the transcribed text”; [0086], “the note text and the transcribed text are displayed side-by-side with the first word (or letter, sentence, or other element) of the note text having approximately the same timestamp as the first word (or letter, sentence, or other element) of the transcribed text”).

13. A system for presenting substantially simultaneous voice and text to an assisted user (AU) during a voice conversation between the AU and a hearing user (HU), the system for use with a remote captioning relay; the hearing user using an HU device to talk to the assisted user, the system comprising: 
an AU captioned device including a device processor, a device display and a device speaker;
wherein, the device processor is programmed to perform the steps of: 
(i) receiving an HU voice signal comprising a sequence of HU voice segments;
(ii) assigning time stamps to each of the HU voice segments; 
(iii) storing the HU voice segments and associated time stamps; 
(iv) transmitting the HU voice segments to the relay; 
(v) receiving the text segments and time stamps from the relay corresponding to the transmitted voice segments;
(vi) using the time stamps to associate the stored HU voice segments and the text segments received from the relay;
(vii) broadcasting the HU voice segments to the AU via the device speaker; and
(viii) presenting each text segment via the device display at a specific time relative to the time the associated HU voice segment is broadcast via the device speaker (see claim 1 rejection above)

18. A system for presenting substantially simultaneous voice and text to an assisted user (AU) during a voice conversation between the AU and a hearing user (HU), the hearing user using an HU device to talk to the assisted user, the system comprising: 
an AU captioned device including a device processor, a device display and a device speaker; 
a relay that includes a relay processor, a relay display and a relay speaker; 
wherein, each of the AU device and the relay performs the steps of: 
(i) receiving an HU voice signal comprising a sequence of HU voice segments; and (ii) storing time stamps with each of the HU voice segments; (iii) presenting the text segments via the displays (see claim 1 rejection above); 
wherein the relay processor is further programmed to perform the steps of: 
(i) broadcasting each voice segment via the relay speaker substantially commensurate with presenting the corresponding text segment via the relay display (Treglia, fig. 10; [0124] – [0125], “ … 1022 is a personal computer or laptop. In one embodiment, the device 1022 is a mobile computing device, such as a smart phone, a tablet PC, or a netbook … The user 1018 corrects the transcription (by using, for example, the method and UI shown in FIGS. 8 and 9), summarizes the notes, and/or consolidates the text/notes relating to the tags/bookmarks”); 
wherein the device processor is further programmed to perform the steps of: 
(i) broadcasting each voice segment via the device speaker substantially commensurate with presenting the corresponding text segment via the device display; 
(ii) monitoring for a signal from the AU to skip ahead in the voice segment broadcast; and (iii) upon receiving the signal to skip ahead, transmitting a skip ahead signal to the relay thereby causing the relay to automatically skip ahead in HU voice segment broadcast (Treglia, [0061], “selection of audio tag 320”; [0062], “A playback control bar 328 includes information relating to the audio recording. Control buttons 330 enable playing, stopping, rewinding, and forwarding the audio recording”; a user may fast forward the audio recording to a next section).

Treglia does not explicitly disclose receiving the HU voice signal from the AU device.  Gordon teaches receiving the HU voice signal from the AU device (Gordon, fig. 3; 326 receives 322 from 310; 326 – HU voice; 322 – AU device; 326 – ASR server).  Therefore, in view of Gordon, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the ASR system described in Treglia, by passing the associated audio data to a translation server as taught by Gordon (Gordon, fig. 3, 326), in order to transcribe the entire conversation between the user and the third party caller.  

Re claims 8 – 9:
8. The system of claim 1 wherein the step of generating text segments includes an automatic speech recognition (ASR) engine automatically generating the text segments from the HU voice segments.  9. The system of claim 8 wherein the relay links to an ASR engine provider server that generates the text segments (Treglia, fig. 1; fig. 7; fig. 10; [0035], “the audio server is a general purpose computing device running speech-to-text ("STT") software and capable of two way communication”; [0101], “the two recordings are sent to a server 728”; [0059], “the first text element on each line of the transcribed text 312 corresponds to the timestamp in margin 304”; [0086], “the note text and the transcribed text are displayed side-by-side with the first word (or letter, sentence, or other element) of the note text having approximately the same timestamp as the first word (or letter, sentence, or other element) of the transcribed text”; [0086], “the note text and the transcribed text are displayed side-by-side with the first word (or letter, sentence, or other element) of the note text having approximately the same timestamp as the first word (or letter, sentence, or other element) of the transcribed text”). 

Re claims 11 – 12:
11. The system of claim 1 wherein the relay further includes a relay display, a relay speaker and a user interface, the relay processor further programmed to broadcast the HU voice signal segments via the relay speaker, present each text segment via the relay display at a specific time relative to the time the associated HU voice segment is broadcast via the relay speaker, monitor the interface for selection of at least a word within a text segment displayed on the relay display and, upon selection of at least a word within the displayed text, halting broadcast of the HU voice signal via the relay speaker and rebroadcasting the at least a word via the relay speaker (Treglia, fig. 10; [0124] – [0125], “ … 1022 is a personal computer or laptop. In one embodiment, the device 1022 is a mobile computing device, such as a smart phone, a tablet PC, or a netbook … The user 1018 corrects the transcription (by using, for example, the method and UI shown in FIGS. 8 and 9), summarizes the notes, and/or consolidates the text/notes relating to the tags/bookmarks”; [0126], “additional notes temporally corresponding to a particular point in the conversation may be edited, summarized, or added, and such changes or additions to the notes will be automatically updated on device 1020”; [0023] – [0024]; [0062], “playback control bar 328 includes information relating to the audio recording. Control buttons 330 enable playing, stopping, rewinding, and forwarding the audio recording. A current position indicator 332 indicates the current playback location”; a user (1018 or 1006) has control to stop (halt), rewind and forward a playback; the user (1018 or 1006) may also edit/ replace a word in the transcription during playback).

12. The system of claim 1 wherein the AU device further includes a user interface, the device processor further programmed to monitor the interface for selection of at least a word within a text segment displayed on the device display and, upon selection of at least a word within the displayed text, halting broadcast of the HU voice signal via the device speaker and rebroadcasting the at least a word via the device speaker (Treglia, [0061], “the audio tags 318 and 320 are accepted by the user and displayed in tool bar 314. When an audio tag 318,320 is selected, the text marked with the tag is highlighted in the note window 302 (ex: tag 308, corresponding to a selection of audio tag 320), and the transcribed text window 310, (ex: 324, indicating the word spoken when the audio tag 320 was selected to generate tag 308), and the time(s) corresponding to tag are highlighted in the audio progress bar 322 (ex: 326, indicating the point on the timeline of the conversation when the audio tag 320 was selected)”; [0062], “A playback control bar 328 includes information relating to the audio recording. Control buttons 330 enable playing, stopping, rewinding, and forwarding the audio recording”; a user may play, stop, rewind, forward and / or select (highlight) a word).

Re claims 14 – 15:
14. The system of claim 13 wherein the AU device further includes a user interface, the device processor further programmed to monitor the interface for selection of at least a word within a text segment displayed on the device display and, upon selection of at least a word within the displayed text, halting broadcast of the HU voice signal via the device speaker and rebroadcasting the at least a word via the device speaker.  15. The system of claim 13 wherein the device processor visually distinguishes the text segment corresponding to the currently broadcast HU voice segment (Treglia, [0061], “the audio tags 318 and 320 are accepted by the user and displayed in tool bar 314. When an audio tag 318,320 is selected, the text marked with the tag is highlighted in the note window 302 (ex: tag 308, corresponding to a selection of audio tag 320), and the transcribed text window 310, (ex: 324, indicating the word spoken when the audio tag 320 was selected to generate tag 308), and the time(s) corresponding to tag are highlighted in the audio progress bar 322 (ex: 326, indicating the point on the timeline of the conversation when the audio tag 320 was selected)”; [0062], “A playback control bar 328 includes information relating to the audio recording. Control buttons 330 enable playing, stopping, rewinding, and forwarding the audio recording”; a user may play, stop, rewind, forward and / or select (highlight) a word).

Re claims 16 – 17:
16. The system of claim 13 wherein the relay feeds the HU voice signal to an automatic speech recognition (ASR) engine which generates the text segments, the relay further including a call assistant (CA) station that includes a relay display, a relay speaker and a relay user interface, a CA using the station to view the text segments on the relay display while listening to the HU voice signal, the device processor further programmed to monitor an AU device interface for selection of a text segment on the device display that is subsequent to the text segment corresponding to a currently broadcast text segment and, upon receiving the text segment selection, halting broadcast of the HU voice signal, identifying the HU voice segment associated with the selected text segment and broadcasting the identified HU voice segment via the device speaker.  17. The system of claim 16 wherein, upon receiving the text segment selection, transmitting a text segment selection signal to the relay processor, upon receiving the text segment selection signal, the relay processor halting broadcast of the HU voice signal, identifying the HU voice segment associated with the selected text segment and broadcasting the identified HU voice segment via the relay speaker (Treglia, fig. 10; [0124] – [0125], “ … 1022 is a personal computer or laptop. In one embodiment, the device 1022 is a mobile computing device, such as a smart phone, a tablet PC, or a netbook … The user 1018 corrects the transcription (by using, for example, the method and UI shown in FIGS. 8 and 9), summarizes the notes, and/or consolidates the text/notes relating to the tags/bookmarks”; [0126], “additional notes temporally corresponding to a particular point in the conversation may be edited, summarized, or added, and such changes or additions to the notes will be automatically updated on device 1020”; [0023] – [0024]; [0062], “playback control bar 328 includes information relating to the audio recording. Control buttons 330 enable playing, stopping, rewinding, and forwarding the audio recording. A current position indicator 332 indicates the current playback location”; a user (1018 or 1006) has control to stop (halt), rewind and forward a playback; the user (1018 or 1006) may also edit/ replace a word in the transcription during playback).

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered but they are not persuasive.
Applicant argues: 
Thus, in addition to missing other claim 1 requirements, Treglia fails to teach or suggest an AU device that (i) receives HU voice signals from an HU device and (ii) assigns time stamps to segments of the received HU voce signal.
The Office respectfully submits that while the embodiment in FIG. 7 and FIG. 11 show two and four device in a meeting; however, Treglia also states “While the embodiment in FIG. 1 depicts three speakers (110, 112, 114) and one note-taker (110), any number of individuals may be speakers only, any number may be note-takers only, and any number may be both speakers and note-takers … during an interview, there may be a single speaker and a single note taker. For yet another example, in a business meeting, there may be an equal number of speakers and note-takers” (Treglia, [0031]). Treglia may include any number of attendees in the meetings, including one or more speakers. 

Applicant argues: 
nothing in Treglia teaches or suggests the step of, upon receiving a skip ahead signal, transmitting a skip ahead signal to the relay that generates captions causing the relay to skip ahead in the HU voice signal broadcast to a call assistant to expedite captioning of the most recent HU voice signal.
The Office submits that Treglia suggests that transcription may be performed on a remote server (Treglia, [0096]).  Treglia teaches an exemplary method of capturing and temporally associating multiple aspects of a conversation using near real-time transcription or a delay transcription (Treglia, [0019]; [0133]).  Fig. 1 in Treglia shows an embodiment of transcription system where the electronic device temporally synchronizes the audio recording, the notes, the transcribed text, and the video recording using the temporal information associated with each (Treglia, [0039]).  Hence when a user may push a control button to enable forwarding the audio recording; the server skips forward the delayed transcription based on the user’s control. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACK YIP/Primary Examiner, Art Unit 3715